Citation Nr: 0032749	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  98-18 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical spine injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.

This appeal arises from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In October 1998, the RO denied the veteran's claim for 
service connection for a bilateral sensorineural hearing 
loss.  The veteran was notified of the decision in that same 
month.  The veteran filed a timely notice of disagreement 
(NOD), and a statement of the case (SOC) was issued in 
December 1998.  No timely substantive appeal of that issue 
appears of record and thus that issue is not before the Board 
at this time.  See 38 U.S.C.A. § 7105(d)(3) (West 1991); see 
also Roy v. Brown, 5 Vet. App. 554, 556 (1993); Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).


REMAND

In October 1998 the RO denied the veteran's claim for service 
connection for residuals of a cervical spine injury.  The 
veteran filed a timely NOD, and an SOC was issued in December 
1998.  In an April 1999 statement the veteran indicated to 
the RO that "you have denied my claim of service connection 
for a cervical spine injury. ... I would like to appeal your 
decision ... ."  The veteran's April 1999 statement also 
contains the details of the veteran's contended injury.

38 C.F.R. § 20.201 (1999) provides that a substantive appeal 
consists of a properly completed VA Form 9, "Appeal to Board 
of Veterans' Appeals," or correspondence containing the 
necessary information.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.302(b) provides 
that, except in the case of simultaneously contested claims, 
a substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
(Emphasis added).

In this case, the Board finds that the veteran's April 1999 
statement constituted a timely substantive appeal on the 
issue of entitlement to service connection for residuals of a 
cervical spine injury.  

The Board notes that a May 2000 letter was sent to the 
veteran by the RO, which advised him that a hearing before a 
member of the Board (now Veterans Law Judge) (VLJ) had been 
scheduled for June 20, 2000, at the RO.  That letter also 
informed him that the hearing was to be, with his consent, a 
videoconference hearing, that he was not required to accept 
that form of hearing, and that, if he did accept that form of 
hearing, he had to waive his right to an in-person  hearing 
by signing an attached form and returning it to the RO by 
June 8, 2000.  See 38 C.F.R. § 20.700 (1999).  No waiver of 
the right to an in-person hearing appears in the claims file.  
Thus, the veteran did not waive his right to an in-person 
hearing before a VLJ.  A notation in the claims file 
indicates the veteran failed to report for his scheduled June 
20, 2000 video conference hearing.  As the option to hold a 
video conference hearing in lieu of an in-person hearing 
requires an affirmative waiver by the veteran of his right to 
an in-person hearing, and as there is no indication in the 
record that the veteran affirmatively waived his right to an 
in-person hearing, the Board finds that the veteran must 
still be scheduled for an in-person Travel Board hearing 
before a VLJ and this case will be remanded to the RO for 
that purpose.  38 U.S.C.A. § 7107 (West Supp. 1999); 38 
C.F.R. §§ 19.75, 19.76, 20.704 (1999).

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits.  That 
law: provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA; provides for VA to arrange for a medical examination 
and opinion, in certain circumstances; and requires VA to 
notify the claimant of efforts to obtain certain types of 
records or records identified by the claimant, in certain 
circumstances.  While this case is in remand status, the RO 
should consider whether the statute requires any action in 
this case.

Under the circumstances, this case is REMANDED to the RO for 
the following:


The RO should schedule the veteran for a 
personal hearing before a Veterans Law 
Judge sitting at the RO.  The veteran and 
his representative should be notified in 
writing of the date, time and location of 
the hearing, and a copy of the 
notification letter should be associated 
with the claims file.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is further notified.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


